GOODE, J.
This appeal has not been prepared so the errors assigned may be reviewed. It was brought here on a long transcript and appellant has furnished no abstract of the record as required by Rule 16 of this court, which went into force August 1, 1908. The excuse put forward is that the appeal was taken prior *406to that time and hence did not fall within the rule; but the statement and abstract were not filed until September, or more than a month after the rule became effective. Moreover, the statement does not comply with the old rule, for it fails to give a clear and concise recital of the pleadings and the facts shown by the record. These points have been raised by respondent and, as it is clear the rules have not been observed, the appeal must be dismissed.
All concur.